     Case: 1:20-cv-00970 Document #: 47 Filed: 04/30/21 Page 1 of 1 PageID #:377

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                 Eastern Division

Brittany Beagley
                               Plaintiff,
v.                                                  Case No.: 1:20−cv−00970
                                                    Honorable Martha M. Pacold
Acia KL Auto LLC
                               Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Friday, April 30, 2021:


        MINUTE entry before the Honorable Martha M. Pacold: Plaintiff's individual
claims are hereby dismissed with prejudice and the claims of any putative class members
are dismissed without prejudice, with each party bearing its own costs and fees pursuant to
the Stipulation of Dismissal [46] filed by the parties on 4/29/2021. Defendants' motions to
dismiss [32] and stay [40] are denied as moot. Civil case terminated. (rao, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
